NO. 12-14-00356-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JODY FORD MCCREARY,                              §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Following a guilty plea, Appellant, Jody Ford McCreary, was convicted of tampering
with physical evidence. He previously attempted to appeal this conviction, but his notice of
appeal was late, and the appeal was dismissed for want of jurisdiction. See McCreary v. State,
No. 12-11-00311-CR, 2011 WL 4971606 (Tex. App.–Tyler Oct. 19, 2011, no pet.) (per curiam)
(mem. op., not designated for publication).
       Appellant has now filed a notice of appeal relating to the same conviction in which he
urges that his guilty plea was involuntary. Appellant states in his notice of appeal that this court
has jurisdiction of the appeal because involuntariness of a guilty plea may be raised at any time.
In support of his argument, he cites several cases which state generally that voluntariness of a
guilty plea may always be challenged on appeal. See generally Dusenberry v. State, 915 S.W.2d
947 (Tex. App.–Houston [1st Dist.] 1996, pet. ref’d); Rodriguez v. State, 850 S.W.2d 603 (Tex.
App.–Amarillo 1993, no pet.); Walker v. State, 843 S.W.2d 716 (Tex. App.–Dallas 1992, pet.
ref’d). However, nothing in these cases, or in any other authority that we have been able to
locate, authorizes such a challenge by direct appeal after a felony conviction becomes final.
       On December 16, 2014, this court notified Appellant that his notice of appeal does not
show the jurisdiction of this court because there is no final judgment or other appealable order
included in the information filed. See TEX. R. APP. P. 37.2. He was also informed that the appeal
would be dismissed unless the information in the appeal was amended, on or before January 15,
2015, to show the jurisdiction of this court. See TEX. R. APP. P. 44.3. In response to this court’s
notice, Appellant cites Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App. 1991), and Ex parte
Villanueva, 252 S.W.3d 391 (Tex. Crim. App. 2008), as further support for his jurisdictional
argument. However, these cases involve appeals from the trial court’s denial of an application
for writ of habeas corpus and are inapposite here. Consequently, Appellant has not shown the
jurisdiction of this court.
         Because Appellant has not shown that this court has jurisdiction of the appeal, we dismiss
the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 7, 2015.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 7, 2015


                                         NO. 12-14-00356-CR


                                    JODY FORD MCCREARY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1110-10)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.